

116 HR 409 IH: To amend the Internal Revenue Code of 1986 to repeal the limitation on the cover over of distilled spirits taxes to the Virgin Islands and Puerto Rico.
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 409IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Ms. Plaskett introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the limitation on the cover over of distilled
			 spirits taxes to the Virgin Islands and Puerto Rico.
	
		1.Repeal of limitation on cover over of distilled spirits taxes
 (a)In generalSection 7652 of the Internal Revenue Code of 1986 is amended by striking subsection (f) and by redesignating subsections (g) and (h) as subsections (f) and (g), respectively.
 (b)Effective dateThe amendments made by this section shall apply to distilled spirits brought into the United States after December 31, 2021.
			